Title: From George Washington to Timothy Pickering, 3 November 1783
From: Washington, George
To: Pickering, Timothy


                  
                     Sir,
                     Rocky hill 3 Nov. 1783
                  
                  I am favored with your Letter of the 27 October.
                  As Congress have by their Proclamation discharged all that part of the Army which were before furloughed I am to desire you to continue to discharge such Officers of your Department as become supernumary instead of furloughing them as directed in my last.  I am Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               